            Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 1 of 9




William L. Mauk (ISB No. 1825)
Joseph C. Miller (ISB No. 7485)
MAUK MILLER & HAWKINS, PLLC
600 E. Riverpark Ln., Ste. 210
Boise, ID 83706
Tel:    (208) 287-8787
Fax:    (208) 287-8788
e-mail: office@idahojustice.com

Attorneys for Plaintiff

               IN THE DISTRICT COURT OF THE UNITED STATES
                           FOR THE DISTRICT OF IDAHO

 LORI RYAN,
                                                   Case No.
             Plaintiff,
                                                   CIVIL COMPLAINT AND
 vs.                                               DEMAND FOR JURY TRIAL

 THE INTERNET TRUCKSTOP LLC,
 dba TRUCKSTOP.COM,
 a Delaware Corporation,

             Defendant.


       COMES NOW Plaintiff LORI RYAN, by and through her attorney of record, Joseph
C. Miller, of the firm MAUK MILLER & HAWKINS, PLLC, and by way of cause of action
against the above-captioned Defendant THE INTERNET TRUCKSTOP LLC, dba
TRUCKSTOP.COM, a Delaware corporation (“Truckstop” or “Defendant”), complains
and alleges as follows:
                                  NATURE OF CLAIM
       1.      This is an action for equitable and legal relief and monetary damages
brought by Plaintiff against Defendant, her former employer. Plaintiff seeks redress for
the following wrongs done to her by Defendants: wrongful termination in violation of the
Family and Medical Leave Act, 29 U.S.C. § 2601, et. seq., (“FMLA”), and breach of the
covenant of good faith and fair dealing, all in violation of public policy.


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 1 of 9
             Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 2 of 9



                                          PARTIES
       2.       Plaintiff at all times relevant hereto was, and is now, an adult female citizen
of the United States and a resident of the State of Idaho, residing in Boise, Ada County.
       3.       At the time this action accrued Plaintiff was an employee of Defendant
within the meaning of 29 U.S.C. § 2611(2) and a person subject to the protections of the
FMLA.
       4.       Defendant is now, and at all times relevant hereto was, a business
incorporated, under the laws of the State of Delaware and operating under the laws of the
State of Idaho.
       5.       Defendant maintains its principal place of business and employment
records relevant to this action in New Plymouth, Idaho. Two of Defendant’s managers
live in New Plymouth, Idaho.
       6.       At the time this action accrued, Defendant was Plaintiff’s employer within
the meaning of 29 U.S.C. § 2611(4).
       7.       All wrongful acts and omissions attributable to the individuals named or
referenced herein are imputable to and the legal responsibility of the Defendant under
principles of agency, respondeat superior, and federal law authorizing imputation of such
responsibility.
                              JURISDICTION AND VENUE
       8.       The wrongful termination alleged herein was committed in this judicial
district during the period Plaintiff was employed by and worked for Defendant in this
judicial district.
       9.       Jurisdiction is conferred on this court pursuant to 29 U.S.C. § 2617, as well
as 28 U.S.C. § 1331 pertaining to civil actions arising under the laws of the United States.
       10.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) in that the
Defendant has significant contacts with this district, Plaintiff resides within the district,
and the events giving rise to this cause of action occurred in this district.
                                 STATEMENT OF FACTS
       11.      Plaintiff was hired by Defendant on May 1, 2017 and was employed by
Defendant at Defendant’s office in Boise, Idaho until her termination in January 2019.
       12.      In 2018, Plaintiff was employed as an Expansion Sales Growth Executive II,
earning a base salary of $41,600.00 per year, plus commissions. In 2018, Plaintiff’s total


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 2 of 9
         Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 3 of 9



earnings (base plus commissions) were just under $102,000.00. Plaintiff was a top sales
producer at Defendant.
      13.    Toward the end of 2018, Defendant offered, and Plaintiff accepted a new
position of Senior Sales Executive Account Manager III in Strategic Growth Expansion
Sales, beginning on January 1, 2019. Along with that new position, Plaintiff was promised
an increased salary of $57,200.00 base, plus commissions with a minimum potential
salary of $97,000.00.
      14.    Plaintiff was offered this new position because she was a top sales producer
for Defendant.
      15.    Plaintiff has suffered from lupus for many years, which is a serious health
condition as defined by the FMLA, 29 U.S.C. § 2611(11). Plaintiff made Defendant aware
of her serious health condition when she was hired.
      16.    Plaintiff’s lupus symptoms can come and go but can include unexplained
fevers, aching and swollen joints, prolonged and extreme fatigue, sharp chest pain when
breathing, and skin rashes.
      17.    Plaintiff’s lupus often interfered with her ability to perform her duties and
sometimes made it impossible for her to perform the functions of her position at
Defendant.
      18.    Plaintiff’s lupus and associated symptoms got worse in late 2018, requiring
Plaintiff to seek intermittent time off through the FMLA to cover anticipated work
absences for medical appointments, treatment, and recuperation.
      19.    In late 2018, Defendant utilized an outside provider, Lincoln Financial
Group (“Lincoln”), to administer, among other things, FMLA requests. Although the
requests were administered by Lincoln, Defendant retained the final say over whether the
FMLA requests were granted.
      20.    In late October or early November 2018, Plaintiff informed her supervisor,
Morgan Strasser (“Strasser”) that she needed to apply for intermittent FMLA time off
because of her worsening lupus symptoms.
      21.    Plaintiff told Strasser that she would need to occasionally leave work for
doctor’s appointments and treatments and would sometimes need to stay home if her
symptoms were too severe.
      22.    Strasser responded by getting angry with her and telling her he didn’t


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 3 of 9
         Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 4 of 9



believe she actually had lupus.
       23.    In late October or early November 2018, Plaintiff went through the required
procedures to apply for FMLA through Lincoln.
       24.    When Lincoln contacted Strasser about Plaintiff’s requests for FMLA,
Strasser made it very difficult for Plaintiff to get her request approved, requiring her to go
back to her treating doctor several times for different language from the doctor, verifying
her need for the FMLA time off. This despite the fact Plaintiff had already provided
medical evidence to support her request that Lincoln deemed sufficient.
       25.    In mid-November 2018, Plaintiff was informed her FMLA request would be
approved and she began taking intermittent time off for incapacity to work and for
treatment.
       26.    On December 12, 2018, Plaintiff received a letter from Lincoln stating that
her FMLA request had been approved for the period of November 12, 2018, through
November 19, 2018, and that another period from November 20, 2018, through May 11,
2019, was pending approval. (See Exhibit A, attached.)
       27.    On December 20, 2018, Plaintiff received another letter from Lincoln
stating that her FMLA request had been approved for the entire period of November 12,
2018, through May 11, 2019. (See Exhibit B, attached.) That letter approved her for up
to eight hours of absence five times every week for incapacity to work, and for up to two
hours of absence once each week for medical treatment.
       28.    On December 24, 2018, Plaintiff received another letter from Lincoln again
stating her entire period of FMLA time off had been approved and showing the specific
instances she had used approved FMLA time off to that point. (See Exhibit C, attached.)
       29.    Once Lincoln approved Plaintiff’s request for FMLA, Strasser began taking
sales accounts away from Plaintiff. Specifically, he took away all her lucrative, high-dollar
accounts. When Plaintiff confronted him about this, he responded, “I assumed you would
be absent 60% of the time on your FMLA so I took away 60% of your accounts.” He later
told Plaintiff, “I didn’t think you’d be back after your FMLA.”
       30.    Plaintiff continued to use FMLA intermittent time off for situations of
incapacity or treatment appointments though December 2018 and early January 2019.
       31.    On January 7, 2019, Michelle Berard (“Berard”), a Human Resources
representative at Defendant, prepared a letter intended to inform Plaintiff that Defendant


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 4 of 9
         Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 5 of 9



was terminating Plaintiff’s employment. The letter stated no cause for the employment
termination.
       32.     On January 8, 2019, Berard sent Plaintiff an e-mail expressing a desire to
meet with Plaintiff and Strasser that same day, but since she had not been able to reach
Plaintiff, she was scheduling a meeting with Plaintiff for the next day, January 9, at 9:00
a.m. (See Exhibit D, attached.) However, Plaintiff had already left for the day for a
doctor’s appointment and did not check her e-mail after she left and did not see this e-
mail until after her employment was terminated.
       33.     On January 9, still unaware of Berard’s e-mail, Plaintiff e-mailed Strasser
at 7:47 a.m. to let him know she would be out that day on FMLA. She also informed him
that her phone was broken so she was e-mailing him from her daughter’s iPad and e-mail
account. (See Exhibit E, attached.)
       34.     On January 9, Berard sent Plaintiff the previously prepared letter dated
January 7, 2019, informing Plaintiff that her employment with Defendant was
terminated. (See Exhibit F, attached.)
       35.     Plaintiff was still approved for FMLA when her employment was
terminated.
       36.     Plaintiff’s employment with Defendant was terminated because of her
absences from work for the purpose of treatment for a serious health condition, which
absences were approved pursuant to the FMLA.
                                      INCORPORATION
       37.     Plaintiff incorporates paragraphs 1 through 36 of this complaint in each of
the claims for relief stated below.
                                         COUNT I
                              VIOLATION OF THE FMLA
       38.     The Prohibited Acts provisions of the FMLA, 29 U.S.C. § 2615, declare that
“[i]t shall be unlawful for any employer to interfere with, restrain, or deny the exercise of
or the attempt to exercise, any right provided under this subchapter.”
       39.     These Prohibited Acts provisions further declare that “[i]t shall be unlawful
for any employer to discharge or in any other manner discriminate against any individual
for opposing any practice made unlawful by this subchapter.”
       40.     Pursuant to the Enforcement provisions of the FMLA, 29 U.S.C. §


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 5 of 9
            Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 6 of 9



2617(a)(1), any employer who violates section 2615 of the FMLA shall be liable for
damages incurred by the affected employee.
       41.     Pursuant to the Enforcement provisions of the FMLA, 29 U.S.C. §
2617(a)(1)(A)(iii), the affected employee shall be entitled to an additional amount of
liquidated damages unless the violating employer proves that its acts and omissions in
violation of 29 U.S.C. § 2615 were done “in good faith and that the employer had
reasonable grounds for believing that the act or omission was not a violation.”
       42.     At all times pertinent to this action, Plaintiff was lawfully exercising,
attempting to exercise, and/or availing herself of the rights, protections and obligations
afforded her under the FMLA.
       43.     Defendant’s acts and omissions taken against Plaintiff, including but not
limited to interfering with her access to and exercise of protected medical leave, the
involuntary and retaliatory termination of her employment, and other misconduct
described herein, constitute a violation of the FMLA, 29 U.S.C. § 2615(a), and entitle
Plaintiff to recover damages as provided at 29 U.S.C. § 2617(a)(1)(A)(i) in such amounts
as will be proven at trial.
       44.     Defendant’s acts and omissions taken against Plaintiff as described herein
were willful and Defendant did not act in good faith in taking doing said acts and
omissions against Plaintiff. Further, Defendant did not have reasonable grounds for
believing that said acts and omissions were not a violation of 29 U.S.C. § 2615, entitling
Plaintiff to recover damages as provided at 29 U.S.C. § 2617(a)(1)(A)(iii) in such amounts
as will be proven at trial.
                                        COUNT II
       BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
       45.     While employed by Defendant, Plaintiff was an “at-will” employee.
       46.     An “at-will” employment relationship nevertheless is an employment
contract.
       47.     There is an implied covenant of good faith and fair dealing in the
employment-at-will contract.
       48.     Any action by either party which violates, nullifies or significantly impairs
any benefit of the employment-at-will contract is a violation of the implied-in-law
covenant.


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 6 of 9
          Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 7 of 9



       49.    The right to apply for and use time off pursuant to the FMLA is a benefit of
the employment-at-will contract granted to Plaintiff by federal statute and incorporated
into the employment-at-will contract through Defendant’s employee handbook and/or
employee policies and procedures.
       50.    Defendant’s acts and omissions taken against Plaintiff described herein
constitute a violation, nullification, or significant impairment of the benefits guaranteed
to Plaintiff in her employment-at-will contract, constituting a breach of the covenant of
good faith and fair dealing and causing damages to Plaintiff in such amounts as will be
proven at trial.
                                       DAMAGES
       51.    The following allegations are incorporated by reference as part of each
count, claim and cause of action stated in this complaint and any amendment thereto.
       52.    As the direct and proximate cause of Defendant’s discriminatory and other
unlawful conduct, Plaintiff has suffered, and unless and until this court grants relief, will
continue to suffer substantial monetary damage, mental anguish and other loss, tangible
and intangible, economic and compensatory, in an amount not less than $75,000, for
which she seeks full recovery, all and part.
       53.    Among other things, Plaintiff seeks recoveries and relief, as allowed by law,
for the following:
              a.     Lost wages, lost benefits, and future damages;
              b.     Loss of bonus pay;
              c.     Monetary losses sustained as a direct result of this violation;
              d.     Interest on lost wages, bonuses, and benefits;
              e.     Liquidated damages equal to all lost wages, bonuses, benefits, and
       the interest accrued thereon;
              f.     Lost employment benefits of every character;
              g.     Emotional distress, anxiety, and mental anguish;
              h.     Loss of reputation;
              i.     Disruption of her career; and
              j.     Incidental and consequential losses.
       54.    The conduct of Defendants described herein was willful, intentional,
knowing, malicious, reckless, and in extreme deviation from appropriate and acceptable


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 7 of 9
            Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 8 of 9



standards, thereby entitling Plaintiff to awards of exemplary, punitive, and/or liquidated
damages, as allowed by law.
                                  EQUITABLE RELIEF
       55.     In certain respects, Plaintiff has no plain, adequate or complete remedy at
law to redress the wrongs alleged herein, and equitable relief is the only means of securing
full and adequate relief.
       56.     The facts and circumstances giving rise to this action, and the conduct which
is threatened to occur in the future justifies this court in granting appropriate equitable
relief, pursuant to 29 U.S.C. § 2617.
                                     ATTORNEY FEES
       57.     As a consequence of the claims stated herein, Plaintiff has been required to
retain the firm of Mauk Miller & Hawkins, LLC, to prosecute this action, and has incurred,
and will continue to incur, attorney fees and costs. Pursuant to 29 U.S.C. 2617(a)(3), Rule
54 F.R.C.P., and all other comparable provisions of the laws of the United States affording
such awards, Plaintiff is entitled to an award of her attorney fees and costs incurred in
prosecuting this action.
                              RESERVATION OF RIGHTS
       58.     Plaintiff reserves her right to amend this complaint as discovery requires
and to conform the complaint to the evidence at trial.
                                 PRAYER FOR RELIEF
       WHEREFORE, Plaintiff prays that this court enter judgment in her favor and order
that Defendants compensate Plaintiff in a dollar amount to be proven at trial for the
following damages:
       1.      For all her actual economic losses and damages, past and future, including
back pay, front pay, bonuses, income loss and benefit loss in the minimum amount of
$75,000, or such greater amount as shall be proven at trial;
       2.      For an award of interest on all lost income and benefits;
       3.      For liquidated damages in an amount equal to all lost income and benefits
plus the interest accrued thereon;
       4.      For general and compensatory losses and damages in the minimum amount
of $75,000, or such greater amount as shall be proven at trial;
       5.      For additional equitable relief, including ordering Defendants to take


CIVIL COMPLAINT AND DEMAND FOR TRIAL - 8 of 9
            Case 1:20-cv-00321-SRB Document 1 Filed 06/25/20 Page 9 of 9



affirmative action as this court deems appropriate based on the proof at trial or at a proper
post-judgment hearing regarding such relief;
       6.      For an award of all Plaintiff’s costs and reasonable attorneys' fees incurred
in prosecuting this action and in all proceedings related thereto; and
       7.      For such other relief as the court may deem proper and just.
                           DEMAND FOR TRIAL BY JURY
       Plaintiff demands a trial by a jury of no less than twelve persons on each of the
claims made in this complaint, pursuant to Rule 38, F.R.C.P.

       DATED this 25th day of June, 2020.

                                           MAUK MILLER & HAWKINS, PLLC




                                           Joseph C. Miller
                                           Attorney for Plaintiff




CIVIL COMPLAINT AND DEMAND FOR TRIAL - 9 of 9
